DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed February 11, 2022. Claims 2, 5, 9, and 16-24 have been cancelled without prejudice.  Claims 1, 3, 4, 6-8, and 10-15 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1, 3, 4, 6-8, and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 3, 4, 6-8, and 10-15, the closest prior art references, Chang (US 2008/0143897 A1), Yonemura (US 2018/0004029 A1), and Li et al. (US 2016/0187731 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the limitations, “an extension direction of each of the plurality of first electrode strips in the first domain and the first alignment direction have a first included angle, an extension direction of each of the plurality of first electrode strips in the second domain and the first alignment direction have a second included angle, the first included angle is equal to the second included angle, an extension direction of each of the plurality of second electrode strips in the third domain and the second alignment direction have a third included angle, an extension direction of each of the plurality of second electrode strips in the fourth domain and the second 0 and less than or equal to 90º.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871